
	
		I
		111th CONGRESS
		1st Session
		H. R. 820
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means, and
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure the development and responsible stewardship of
		  nanotechnology.
	
	
		1.Short titleThis Act may be cited as the
			 Nanotechnology Advancement and New
			 Opportunities Act.
		IInvestment in
			 Nanotechnology Industry
			101.Nanomanufacturing
			 Investment Partnership
				(a)EstablishmentIf
			 $100,000,000 is made available for such purposes from the private sector within
			 2 years after the date of enactment of this Act, the Secretary of Commerce
			 shall establish the Nano­manu­facturing Investment Partnership, in partnership
			 with such private sector investors.
				(b)PurposeThe
			 Nanomanufacturing Investment Partnership shall provide funding for
			 precommercial nanomanufacturing research and development projects, but not for
			 basic research projects, through funding mechanisms described in subsection (c)
			 in a manner so as to advance the commercialization of nanomanufacturing
			 technologies to address critical scientific and engineering needs of national
			 importance, especially with respect to projects that would not be adequately
			 funded or pursued by the private sector or pursuant to the 21st Century
			 Nanotechnology Research and Development Act or other law, and to increase the
			 commercial application of federally supported research results. To the extent
			 that a sufficient number of viable applications have been submitted, at least
			 85 percent of the funding provided by the Nanomanufacturing Investment
			 Partnership under this section shall be provided to startup companies.
				(c)Funding
			 mechanismsThe Nano­manu­fac­turing Investment Partnership may
			 provide funding through direct investment in nanomanufacturing firms,
			 contracts, loans or loan guarantees, unsecured subordinated debt, or any other
			 mechanism designed to advance nanomanufacturing technologies.
				(d)Return on
			 investment
					(1)RequirementEach
			 transaction through which the Nanomanufacturing Investment Partnership provides
			 funding under subsection (c) shall provide for the return to the
			 Nanomanufacturing Investment Partnership of fair and reasonable amounts
			 resulting from the commercialization of technologies developed with the funding
			 provided by the Nanomanufacturing Investment Partnership.
					(2)DistributionAmounts
			 received by the Nanomanufacturing Investment Partnership pursuant to paragraph
			 (1) shall be distributed as follows:
						(A)Except as provided
			 in subparagraph (B), amounts shall be distributed to all investors in the
			 Nanomanufacturing Investment Partnership, including the Federal Government, in
			 proportion to their monetary contribution to the Nanomanufacturing Investment
			 Partnership.
						(B)After the total
			 monetary investment of the Federal Government has been recovered under
			 subparagraph (A), the Federal share of distributions under this paragraph shall
			 be reduced to 7 percent of the proportional distribution under subparagraph
			 (A), and the remaining amounts shall be distributed proportionately to all
			 non-Federal investors.
						(e)Cost
			 sharingEach applicant for funding assistance from the
			 Nanomanufacturing Investment Partnership for a project shall be required to
			 provide a portion of the cost of the project.
				(f)AdministrationThe
			 Secretary of Commerce, based on guidance from the Advisory Board established
			 under subsection (i), shall make awards of funding under this section. The
			 Advisory Board may obtain additional peer review in preparing guidance for the
			 Secretary under this subsection.
				(g)Progress
			 reportsThe Nanomanufacturing Investment Partnership shall
			 require periodic project progress reports from recipients of funding under this
			 section.
				(h)Advisory
			 board
					(1)EstablishmentThe
			 Secretary of Commerce shall establish an Advisory Board to assist the Secretary
			 in carrying out this section, including by establishing requirements for
			 progress reports under subsection (g). The Advisory Board shall consist
			 of—
						(A)representatives of
			 each investor providing more than $10,000,000 to the Nanomanufacturing
			 Investment Partnership, whose votes shall—
							(i)be
			 distributed proportional to the size of their investment in the
			 Nanomanufacturing Investment Partnership; and
							(ii)collectively
			 amount to 40 percent of the votes on the Advisory Board; and
							(B)independent experts
			 on nano­manu­facturing and finance appointed by the President from among
			 representatives of government, industry, and academia, whose votes shall
			 collectively amount to 60 percent of the votes on the Advisory Board.
						(2)TermsMembers
			 of the Advisory Board appointed under paragraph (1)(A) shall be appointed for
			 3-year terms, except that the President shall make some initial appointments
			 for terms of 1 year and some for terms of 2 years, in order to ensure
			 continuity of membership on the Advisory Board.
					(i)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Commerce for the Nanomanufacturing Investment Partnership
			 $300,000,000, to remain available until expended.
				102.Tax credit for
			 investment in nano­technology firms
				(a)In
			 GeneralPart IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to credits against tax) is amended by adding at
			 the end the following new subpart:
					
						JNanotechnology
				Development Credit
							54I.Credit for
				purchase of nanotechnology developer stock
								(a)Allowance of
				Credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				percentage of the aggregate amount paid by the taxpayer for the purchase of
				qualified nanotechnology developer stock.
									(2)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
										(A)5.25 percent for
				the taxable year in which the qualified nanotechnology developer stock is
				purchased,
										(B)3.75 percent for
				the taxable year following the year in which such stock is purchased,
										(C)3 percent for the
				second taxable year following the year in which such stock is purchased,
										(D)1.5 percent for
				the third taxable year following the year in which such stock is
				purchased,
										(E)1.5 percent for
				fourth taxable year following the year in which such stock is purchased,
				and
										(F)0 percent for any
				taxable year after the fourth taxable year following the year in which such
				stock is purchased.
										(b)Limitations
									(1)Amount of
				investment eligibleNo credit shall be allowed under subsection
				(a) with respect to amounts paid in any taxable year for the purchase of
				qualified nanotechnology developer stock which is in excess of
				$10,000,000.
									(2)Application with
				other creditsThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
										(A)the regular tax for
				the taxable year reduced by the sum of the credits allowable under this part
				(other than subpart C thereof), over
										(B)the tentative
				minimum tax for the taxable year.
										(c)Qualified
				Nanotechnology Developer StockFor purposes of this
				section—
									(1)In
				generalThe term qualified nanotechnology developer
				stock means any common stock in a C corporation or any membership unit
				in a State-registered limited liability company if—
										(A)as of the date of
				issuance of such stock or membership unit, such corporation or company is a
				qualified nanotechnology developer,
										(B)such stock is
				acquired by the taxpayer at its original issue (directly or through an
				underwriter) in exchange for money or other property (not including stock),
				and
										(C)the proceeds of
				such issue are used by such issuer during the 5-year period beginning on the
				date of issuance for the development, production, or sale of products using
				nanotechnology.
										(2)Qualified
				nanotechnology developerThe term qualified nanotechnology
				developer means any entity—
										(A)which is a C
				corporation or limited liability company organized under the laws of any State
				or of the United States,
										(B)which is a small
				business concern (as defined in section 3(a) of the Small Business Act),
				and
										(C)with respect to
				which a certification under subsection (d) is in effect.
										(3)NanotechnologyThe
				term nano­tech­nology means the science of understanding and
				manipulating matter on an atomic or molecular scale, generally to create
				structures, and usually at a size smaller than 100 nanometers.
									(d)Certification
									(1)In
				generalThe Secretary, in consultation with the National
				Nanotechnology Coordination Office, shall certify an entity under this
				subsection if such entity demonstrates by the submission of such information as
				required by the Secretary that not less than 51 percent of its activities
				relate to the development, production, and sale of products using
				nanotechnology.
									(2)RevocationThe
				Secretary shall revoke the certification of any entity which is certified under
				paragraph (1) if the Secretary determines that—
										(A)the proceeds from
				any qualified nanotechnology developer stock issued by such entity are used
				during the 5-year period following such issue for a purpose other than the
				development, production, or sale of products using nanotechnology, or
										(B)such entity no
				longer meets the requirements of paragraph (1).
										(3)Submission of
				informationThe Secretary may require any entity certified under
				paragraph (1) to provide such information as the Secretary may require in order
				ensure compliance with the purposes of this section.
									(e)Carryover of
				Unused Credit
									(1)In
				generalIf the credit amount allowable under subsection (a) for a
				taxable year exceeds the amount of the limitation under subsection (h) for such
				taxable year, such excess shall be allowed as a credit carryforward for each of
				the 20 taxable years following the unused credit year.
									(2)RulesRules
				similar to the rules of section 39 shall apply with respect to the credit
				carryforward under paragraph (1).
									(f)Recapture of
				CreditIf—
									(1)the taxpayer fails
				to hold qualified nanotechnology developer stock for the 7-year period
				beginning on the date such stock was purchased by the taxpayer, or
									(2)during such 7-year
				period, the issuer of such stock ceases to be a qualified nanotechnology
				developer,
									then
				notwithstanding any other provision of this subtitle, the tax imposed by this
				chapter on the taxpayer for the taxable year beginning in the calendar year in
				which such cessation occurred shall be increased by the aggregate amount of
				credit allowed under subsection (a) to the taxpayer with respect to such
				stock.(g)Special
				RuleFor purposes of this section, rules similar to the rules of
				section 1202(c)(3) shall apply.
								(h)Basis
				AdjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for the purchase of any stock—
									(1)the increase in
				the basis of such stock which would (but for this subsection) result from such
				purchase shall be reduced by the amount of the credit so allowed, and
									(2)the basis of such
				stock shall be increased by the amount of any increase in tax by reason of
				subsection
				(f).
									.
				(b)Conforming
			 AmendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting ; and, and by
			 adding at the end the following new paragraph:
					
						(38)to the extent
				provided in section 54I(h), in the case of amounts with respect to which a
				credit has been allowed under section 54I or a recapture imposed under section
				54I(f).
						.
				(c)Clerical
			 AmendmentThe table of subparts for part IV is amended by adding
			 at the end the following new item:
					
						
							SUBPART J—NANOTECHNOLOGY DEVELOPMENT
				CREDIT
						
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid after December 31, 2008.
				103.Nanotechnology
			 assistance
				(a)DefinitionsIn
			 this section:
					(1)CommercializationThe
			 term commercialization means the process of converting
			 nanotechnology research into products and processes that are used in the
			 marketplace.
					(2)Degree-granting
			 institutionThe term degree-granting institution
			 means an institution of higher education, as defined in section 101 of the
			 Higher Education Act of 1965 (20 U.S.C. 1001), that awards an associate or
			 baccalaureate degree.
					(3)IncubatorThe
			 term incubator means an entity affiliated with or housed in a
			 degree-granting institution that provides space and coordinated and specialized
			 services to entrepreneurial businesses that work in the field of nanotechnology
			 commercialization and that meets selected criteria during the businesses’
			 startup phase, including providing services such as shared office space and
			 services, access to equipment, access to telecommunications and technology
			 services, flexible leases, specialized management assistance, access to
			 financing, and other coordinated business or technical support services.
					(4)NanotechnologyThe
			 term nano­tech­nology means the science of understanding and
			 manipulating matter on an atomic or molecular scale, generally to create
			 structures, and usually at a size smaller than 100 nanometers.
					(5)SecretaryThe
			 term Secretary means the Secretary of Commerce.
					(b)Grants
			 Authorized
					(1)In
			 generalThe Secretary is authorized to establish within the
			 Technology Administration of the Department of Commerce a grant program to
			 support the establishment and development of incubators.
					(2)Allocation of
			 fundsFrom the amount appropriated pursuant to the authorization
			 of appropriations in subsection (e) for a fiscal year, the Secretary—
						(A)shall use 80
			 percent of such amount to—
							(i)make
			 awards, on a competitive basis, in amounts of up to $2,500,000, to help acquire
			 or renovate space for incubators; and
							(ii)make awards, on a
			 competitive basis, in amounts of $50,000 to $150,000, for—
								(I)developing
			 curricula related to nanotechnology;
								(II)providing
			 services for commercialization, including preparing providing services to
			 appropriate businesses including corporate charters, partnership agreements,
			 and basic contracts, assistance with patents, trademarks, and copyrights, and
			 technology acquisition services; or
								(III)providing
			 programming for entrepreneurs working in nano­tech­nol­o­gy housed in an
			 incubator;
								(B)shall reserve 10
			 percent of the amount to make awards, on a competitive basis, in amounts of
			 $50,000 to $150,000, for feasibility studies for determining the need for or
			 siting of incubators; and
						(C)shall reserve 10
			 percent for research regarding best practices for incubator programs, including
			 the development of a bench­mark­ing system based on uniform measures, and for
			 dissemination of information regarding such practices.
						(3)ContractsThe
			 Secretary is authorized to contract with organizations with expertise in
			 incubation practices for the purposes of carrying out paragraph (2)(C).
					(4)Uses of
			 fundsFunds awarded under paragraph (2)(A)(ii) may be used
			 for—
						(A)curriculum,
			 training, or technical assistance related to nanotechnology developed by
			 academic faculty with participation from entrepreneurship experts;
						(B)programming that
			 contributes to a coordinated set of business assistance tools, such as
			 developing management teams, providing workforce development, forming strategic
			 alliances, developing capital formation networks, and developing customized
			 plans for commercialization; and
						(C)hiring staff to
			 coordinate the activities described in subparagraph (A) or (B) or for
			 curriculum development.
						(5)RecipientsThe
			 Secretary shall make an award—
						(A)described in
			 paragraph (2)(A) to a nonprofit entity that has a strong affiliation with a
			 degree-granting institution and manages or provides technical assistance to the
			 degree-granting institution’s affiliated incubator, or if no nonprofit entity
			 manages or provides technical assistance to the incubator, to the
			 degree-granting institution managing the incubator; and
						(B)described in
			 paragraph (2)(B) to a degree-granting institution.
						(6)ApplicationsEach
			 entity desiring assistance under this section shall submit an application to
			 the Secretary at such time, in such manner, and accompanied by such information
			 as the Secretary may require.
					(7)Selection
						(A)PriorityThe
			 Secretary shall give priority to funding applications under this subsection for
			 activities that—
							(i)will
			 be carried out at a facility that is included in the Centers and Networks of
			 Excellence of the research and development program known as the National
			 Nano­technology Initiative;
							(ii)provide strong
			 educational opportunities to students in fields related to nanotechnology and
			 commercialization; and
							(iii)require
			 significant collaboration between businesses and academia.
							(B)ConsiderationThe
			 Secretary may give consideration to funding applications under this subsection
			 that support—
							(i)the
			 building of new incubators;
							(ii)incubators that
			 work with faculty entrepreneurs or university-based research;
							(iii)incubators that
			 are located in areas with an established venture capital industry and other
			 industry support, including leadership and legal support, for
			 commercialization; or
							(iv)incubators that
			 have secured additional private funding.
							(c)Nanotechnology
			 Startup Advisory Council
					(1)EstablishmentThe
			 Secretary shall establish a Nanotechnology Startup Advisory Council composed of
			 industry leaders, business and marketing professionals, venture capitalists,
			 attorneys, and nanotechnology researchers.
					(2)PurposeThe
			 purpose of the Nano­technology Start-up Advisory Council is to ensure that
			 emerging nanotechnology companies create a sound foundation for new
			 business.
					(d)ReportNot
			 later than September 30 of the third fiscal year during which assistance is
			 provided under this section, the Secretary shall prepare and submit to Congress
			 a report that—
					(1)describes the most
			 effective or innovative additions to curricula related to nanotechnology that
			 were developed with such assistance;
					(2)contains a
			 comparison of the success of nanotechnology companies developed in incubators
			 that received such assistance with the success of other nanotechnology
			 companies;
					(3)describes any
			 factors leading to success of companies that were developed in
			 incubators;
					(4)recommends the
			 best role for degree-granting institutions in commercialization; and
					(5)contains a
			 comparison of academic-affiliated incubators of specific missions and ages that
			 received assistance under this section with other incubators with similar
			 missions and ages.
					(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $25,000,000 for each of the fiscal years 2010, 2011, and
			 2012.
				IIResearch and
			 Development Directions
			201.Nanoscale
			 science and engineering centerSection 9 of the 21st Century Nanotechnology
			 Research and Development Act (15 U.S.C. 7508) is amended—
				(1)by
			 redesignating subsection (c) as subsection (d); and
				(2)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Nanoscale
				science and engineering center
							(1)EstablishmentThe
				National Science Foundation shall provide for the establishment, on a merit
				reviewed and competitive basis, of a center for the development of computer
				aided design tools for nanotechnology applications.
							(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				National Science Foundation for carrying out this subsection
				$10,000,000.
							.
				202.Federal
			 programsThe 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501 et seq.) is
			 amended—
				(1)by redesignating
			 sections 9 and 10 as sections 12 and 13, respectively;
				(2)in section 8, by
			 adding at the end the following new subsection:
					
						(c)Research
				program
							(1)EstablishmentThe
				Secretary of Energy shall provide for the establishment, on a merit reviewed
				and competitive basis, of a grant program for nanotechnology research to
				address the need for clean, cheap, renewable energy.
							(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Energy for carrying out this subsection $30,000,000 for each
				fiscal year.
							;
				and
				(3)by inserting after
			 section 8 the following new sections:
					
						9.Environmental
				Protection Agency programs
							(a)EstablishmentThe
				Administrator of the Environmental Protection Agency shall provide for the
				establishment, on a merit reviewed and competitive basis, of a grant program
				for nanotechnology research to address technologies for the remediation of
				pollution and other environmental protection technologies.
							(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Administrator of the Environmental Protection Agency for carrying out this
				section $30,000,000 for each fiscal year.
							10.Department of
				Homeland Security programs
							(a)EstablishmentThe
				Secretary of Homeland Security shall provide for the establishment, on a merit
				reviewed and competitive basis, of a grant program for nanotechnology research
				to address the need for sensors and other materials related to homeland
				security needs.
							(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Homeland Security for carrying out this section $30,000,000 for
				each fiscal year.
							11.Department of
				Health and Human Services programs
							(a)EstablishmentThe
				Secretary of Health and Human Services shall provide for the establishment, on
				a merit reviewed and competitive basis, of a grant program for nanotechnology
				research to address the health related applications of nanotechnology.
							(b)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Health and Human Services for carrying out this section
				$30,000,000 for each fiscal
				year.
							.
				IIIEnvironmental
			 Nanotechnology Applications
			301.Nanotechnology
			 research strategyNot later
			 than 1 year after the date of enactment of this Act, the Director of the
			 National Nanotechnology Coordination Office shall, after consultation with
			 appropriate Federal agencies and industry, transmit to the Congress a report
			 containing a nanotechnology research strategy that establishes priorities for
			 the Federal Government and industry that will ensure the development and
			 responsible stewardship of nanotechnology. The report shall include
			 recommendations regarding the funding levels the Director anticipates the
			 agencies charged with implementing this research strategy will require.
			IVEducation
			401.Credit for
			 nanotechnology education and training program expenses
				(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
					
						30E.Nanotechnology
				education and training program expenses
							(a)Allowance of
				credit
								(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to 50 percent of
				nanotechnology education and training program expenses paid or incurred by the
				taxpayer for the benefit of—
									(A)in the case of a
				taxpayer engaged in a trade or business, an employee of the taxpayer, or
									(B)in the case of a
				taxpayer who is an individual not so engaged, such individual.
									(2)Coordination of
				creditsCredit shall be allowable to the employer with respect to
				an employee only to the extent that the employee assigns some or all of the
				limitation applicable to such employee under subsection (b) to such
				employer.
								(b)Limitations
								(1)In
				generalThe amount of expenses with respect to any individual
				which may be taken into account under subsection (a) for the taxable year shall
				not exceed $4,000.
								(2)Increase in
				credit amount for participation in certain programs and for certain
				individualsParagraph (1) shall be applied by substituting
				$5,000 for $4,000 in the case of expenses—
									(A)with respect to a
				program operated—
										(i)in
				an empowerment zone or enterprise community designated under part I of
				subchapter U or a renewal community designated under part I of subchapter
				X,
										(ii)in a school
				district in which at least 50 percent of the students attending schools in such
				district are eligible for free or reduced-cost lunches under the school lunch
				program established under the Richard B. Russell National School Lunch
				Act,
										(iii)in an area designated as a disaster area by
				the Secretary of Agriculture under section 321 of the Consolidated Farm and
				Rural Development Act or by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act in the taxable year or the 4 preceding
				taxable years,
										(iv)in a rural
				enterprise community designated under section 766 of the Agriculture, Rural
				Development, Food and Drug Administration, and Related Agencies Appropriations
				Act, 1999 (112 Stat. 2681–37),
										(v)in
				an area designated by the Secretary of Agriculture as a Rural Economic Area
				Partnership Zone,
										(vi)in an area over
				which an Indian tribal government (as defined in section 7701(a)(40)) has
				jurisdiction, or
										(vii)by an employer
				who has 200 or fewer employees for each business day in each of 20 or more
				calendar weeks in the current or preceding calendar year, or
										(B)in the case of an
				individual with a disability.
									(c)Nanotechnology
				education and training program expensesFor purposes of this
				section—
								(1)In
				generalThe term nanotechnology education and training
				program expenses means expenses paid or incurred by reason of the
				participation of the taxpayer (or any employee of the taxpayer) in any
				nanotechnology education and training program. Such expenses shall include
				expenses paid in connection with—
									(A)course
				work,
									(B)certification
				testing,
									(C)programs carried
				out under the Act of August 16, 1937 (50 Stat. 664, chapter 663; 29 U.S.C. 50
				et seq.) which are registered by the Department of Labor, and
									(D)other expenses
				that are essential to assessing skill acquisition.
									(2)Nanotechnology
				education and training programThe term nanotechnology
				education and training program means a training program in
				nanotechnology workplace disciplines or other skill sets which is provided in
				the United States by an accredited college, university, private career school,
				postsecondary educational institution, a commercial nanotechnology provider, or
				an employer-owned nanotechnology training organization.
								(3)Commercial
				nanotechnology training providerThe term commercial
				nano­tech­nology training provider means a private sector organization
				providing an nanotechnology education and training program.
								(4)Employer-owned
				nanotechnology training organizationThe term
				employer-owned nanotechnology training organization means a
				private sector organization that provides nano­tech­nol­o­gy training to its
				employees using internal training development and delivery personnel. The
				training programs must use industry-recognized training disciplines and
				evaluation methods, comparable to institutional and commercial training
				providers.
								(d)Denial of double
				benefit
								(1)Disallowance of
				other credits and deductionsNo deduction or credit shall be
				allowed under any other provision of this chapter for expenses taken into
				account in determining the credit under this section.
								(2)Reduction for
				hope and lifetime learning creditsThe amount taken into account
				under subsection (a) shall be reduced by the nanotechnology education and
				training program expenses taken into account in determining the credits under
				section 25A.
								(e)Certain rules made
				ApplicableFor purposes of this section, rules similar to the
				rules of section 45A(e)(2) and subsections (c), (d), and (e) of section 52
				shall apply.
							(f)Application with
				other creditsThe credit allowed by subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
								(1)the regular tax
				for the taxable year reduced by the sum of the credits allowable under the
				subpart A and the previous sections of this subpart, over
								(2)the tentative
				minimum tax for the taxable
				year.
								.
				(b)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following:
					
						
							Sec. 30E. Nanotechnology education and training program
				expenses.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2008.
				402.Eligible educational
			 institution
				(a)In
			 generalSection 25A(f)(2) of the Internal Revenue Code of 1986
			 (relating to eligible educational institution) is amended to read as
			 follows:
					
						(2)Eligible
				educational institutionThe term eligible educational
				institution means—
							(A)an
				institution—
								(i)which is described
				in section 101(b) or 102(a) of the Higher Education Act of 1965, and
								(ii)which is eligible
				to participate in a program under title IV of such Act, or
								(B)a commercial
				nanotechnology training provider (as defined in section
				30E(c)(3)).
							.
				(b)Conforming
			 amendmentThe second sentence of section 221(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking section
			 25A(f)(2) and inserting section 25A(f)(2)(A).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				403.Curriculum
			 development program
				(a)EstablishmentThe
			 National Science Foundation shall provide for the establishment, on a merit
			 reviewed and competitive basis, of a grant program for the development of
			 curriculum materials for interdisciplinary nanotechnology courses at
			 institutions of higher education.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for carrying out this section $15,000,000 for each
			 of the fiscal years 2010 through 2013.
				404.Training
			 partnershipsThe National
			 Science Foundation, through its Advanced Technological Education program, shall
			 establish a program to encourage manufacturing companies to enter into
			 partnerships with occupational training centers for the development of training
			 to support nanotechnology manufacturing.
			VPublic
			 Outreach
			501.Interaction
			 between scientists and engineersNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Energy shall transmit to the Congress a
			 report containing a strategy for increasing interaction on nanotechnology
			 issues between scientists and engineers at the Department of Energy’s National
			 Laboratories and in the informal science education community, to enable
			 researchers to use their expertise to assist in the development of appropriate
			 nanotechnology exhibitions for school age children and the general
			 public.
			
